Citation Nr: 0738032	
Decision Date: 12/04/07    Archive Date: 12/13/07	

DOCKET NO.  05-16 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral defective hearing. 

2.  Entitlement to service connection for hypertension, 
claimed as secondary to service-connected diabetes mellitus 
and/or post-traumatic stress disorder. 

3.  Entitlement to an evaluation in excess of 10 percent for 
peripheral neuropathy of the right lower extremity. 

4.  Entitlement to an evaluation in excess of 10 percent for 
peripheral neuropathy of the left lower extremity. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from December 1968 to 
August 1970. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of February 2004, March 2004, April 2005, and July 
2006 decisions by the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida.

In a decision of March 1999, the Board denied entitlement to 
service connection for bilateral hearing loss.  Since the 
time of that decision, the veteran has submitted additional 
evidence in an attempt to reopen his claim.  The RO found 
such evidence both new and material, but continued its denial 
of service connection for bilateral hearing loss.  Although 
the RO adjudicated the issue on the merits, the Board is 
required to determine whether new and material evidence has 
been presented when a claim has been previously disallowed 
based upon the same factual basis.  Barnett v. Brown, 83 F.3d 
1380, 1384 (Fed. Cir. 1996).  Thus, the issue on appeal is as 
stated on the title page.

The appeal as to the issues of service connection for 
hypertension and bilateral hearing loss on a de novo basis, 
as well as increased evaluations for service-connected 
peripheral neuropathy of the right and left lower 
extremities, is being REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.  VA will notify 
you if further action is required on your part.


FINDINGS OF FACT

1.  In a decision of March 1999, the Board denied entitlement 
to service connection for bilateral defective hearing.

2.  Evidence submitted since the time of the Board's March 
1999 decision is neither cumulative nor redundant, and of 
sufficient significance that it raises a reasonable 
possibility of substantiating the veteran's current claim for 
service connection for bilateral defective hearing.  


CONCLUSIONS OF LAW

1.  The decision of the Board in March 1999 denying the 
veteran's claim for service connection for bilateral hearing 
loss is final.  38 U.S.C.A. §§ 1110, 7104 (West 2002); 
38 C.F.R. §§ 3.104(a), 3.303, 20.1103 (2007).

2.  Evidence received since the time of the Board's March 
1999 decision denying entitlement to service connection for 
bilateral hearing loss is new and material, and sufficient to 
reopen the veteran's claim.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2007).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In reaching this determination, the Board wishes to make it 
clear that it has reviewed all the evidence in the veteran's 
claims file, which includes:  his multiple contentions, 
including those raised at a hearing before the undersigned 
Veteran's Law Judge in July 2007; VA and private treatment 
records; and VA and private examination reports.  Although 
the Board has an obligation to provide adequate reasons and 
bases supporting this decision, there is no requirement that 
the evidence submitted by the veteran or obtained on his 
behalf be discussed in detail.  Rather, the Board's analysis 
below will focus specifically on what evidence is needed to 
substantiate the veteran's claim, and what the evidence in 
the claims file shows, or fails to show, with respect to that 
claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000), and Timberlake v. Gober, 14 Vet. App. 122, 128-30 
(2000).

The veteran in this case seeks service connection for 
bilateral defective hearing.  In pertinent part, it is argued 
that the veteran's current hearing loss is the result of 
acoustic trauma during his period of active military service.

In that regard, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110 
(West 2002).  Service connection may also be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303 (2007).

In order to establish service connection for a claimed 
disability, there must be:  (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the incurrence or aggravation of a disease or 
injury during service; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

However, once entitlement to service connection for a given 
disorder has been denied by a decision of the Board, that 
determination is final.  38 U.S.C.A. § 7104 (West 2002); 
38 C.F.R. § 3.104(a) (2007).  Where a claim for entitlement 
to service connection has been previously denied, and that 
decision becomes final, the claim can be reopened and 
reconsidered only if new and material evidence is presented 
with respect to that claim.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2007).  

The Board notes that the regulations implementing the 
Veterans Claims Assistance Act of 2000 (VCAA) include a 
revision of 38 C.F.R. § 3.156(a).  The revised version of 
38 C.F.R. § 3.156(a) is applicable to claims filed on or 
after August 29, 2001.  Here, the veteran's application to 
reopen his previously denied claim for service connection for 
bilateral hearing loss was received in February 2004, and, as 
such, the "amended" version of 38 C.F.R. § 3.156(a) applies 
to his claim.  See 38 C.F.R. § 3.156(a) (2007).

In that regard, evidence is considered to be "new" if it was 
not previously submitted to agency decisionmakers.  Evidence 
is "material" if, by itself, or when considered with previous 
evidence of record, it relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2007).  In addition, new 
evidence may be found to be material if it provides "a more 
complete picture of the circumstances surrounding the origin 
of the veteran's injury or disability, even where it will not 
eventually convince the Board of Veterans' Appeals to alter 
its decision."  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  In determining whether new and material evidence has 
been submitted, the evidence is generally presumed to be 
credible.  See Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

Finally, and for the purpose of applying the laws 
administered by VA, impaired hearing is to be considered a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2,000, 3,000, or 4,000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1,000, 2,000, 3,000, or 
4,000 Hertz are 26 decibels or greater; or when speech 
recognition scores utilizing the Maryland CNC Test are less 
than 94 percent.  38 C.F.R. § 3.385 (2007).

In the present case, at the time of the Board decision in 
March 1999 denying service connection for bilateral defective 
hearing, there were on file the veteran's service medical 
records, as well as certain records from the Philadelphia 
Naval Shipyard, and various VA audiological examination 
reports.  Based on that evidence, and, in particular, the 
aforementioned VA audiological reports, it was ultimately 
determined that the veteran did not currently exhibit a 
hearing loss disability for VA compensation purposes.  See 
38 C.F.R. § 3.385 (2007).  Absent such disability, the Board 
denied entitlement to service connection for bilateral 
hearing loss.  That determination was adequately supported by 
and consistent with the evidence then of record, and is now 
final.

Evidence submitted since the time of the Board's March 1999 
decision, consisting for the most part of VA and private 
treatment records and examination reports, is both "new" and 
"material" as to the issue of service connection for 
bilateral defective hearing.  More to the point, that 
evidence clearly indicates that, at present, the veteran 
does, in fact, exhibit a hearing loss disability for VA 
compensation purposes.  Moreover, following a private 
audiometric examination in August 2007, it was the opinion of 
the examiner that there was a "very high probability" that 
the veteran's current high frequency sensorineural hearing 
loss was the result of noise-induced trauma "which he 
sustained while in the service."  Such evidence, in the 
opinion of the Board, provides, at a minimum, a "more 
complete picture of the circumstances surrounding the origin" 
of the veteran's bilateral hearing loss, and, as such, is 
sufficient to a proper reopening of the veteran's previously 
denied claim.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  Under such circumstances, the Board is of the opinion 
that the veteran's claim for service connection for bilateral 
defective hearing has been reopened.

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) [codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)] redefined VA's duty to assist a veteran in the 
development of his claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

The notice requirements of the VCAA require VA to notify a 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain, and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim:  veteran 
status, existence of a disability, connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id.; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  See Pelegrini, 18 Vet. App. at 121; see also Kent 
v. Nicholson, 20 Vet. App. 1 (2006).

In the present case, in correspondence of March 2004, the RO 
provided notice to the veteran regarding what information and 
evidence was needed to substantiate his claim for service 
connection, as well as what information and evidence should 
be submitted by him, what information and evidence would be 
obtained by VA, and the need for the veteran to advise VA of 
or submit any further evidence in his possession pertaining 
to his claim.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, as well as VA and private 
treatment records and examination reports.

As discussed above, the VCAA provisions have been considered 
and complied with.  There is no indication that there is 
additional evidence to obtain, there is no additional notice 
that should be provided, and there has been a complete review 
of all the evidence without prejudice to the veteran.  As 
such, there is no indication that there is any prejudice to 
the veteran by the order of events in this case.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).  Any error in the sequence 
of events or content of the notice is not shown to have had 
any effect on the case, or to have caused injury to the 
claimant.  Thus, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See 
Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).  


ORDER

New and material evidence having been submitted, the 
veteran's claim for service connection for bilateral 
defective hearing has been reopened, and, to that extent, the 
appeal is allowed.  


REMAND

A review of the record in this case raises some question as 
to the exact nature and etiology of the veteran's 
hypertension, as well as the current severity of his service-
connected peripheral neuropathy of both lower extremities.  
Moreover, having determined that the veteran's claim for 
service connection for bilateral defective hearing has been 
reopened, the Board must now turn to a de novo review of all 
pertinent evidence of record.

As regards the veteran's claimed hearing loss, the Board 
notes that, based on a review of his DD Form 214 MC, at least 
a portion of the veteran's service was in the Republic of 
Vietnam.  As a result of that service, the veteran received, 
among other awards, the Combat Action Ribbon, and at least 
one Purple Heart Medal.  The veteran has alleged, and the 
record supports that, on one occasion while serving as a tank 
crewman in the Republic of Vietnam, the veteran's vehicle was 
the subject of a land mine attack.  Moreover, the veteran is 
currently in receipt of service connection for bilateral 
tinnitus, shown to be the result, at least in part, of 
inservice acoustic trauma.

The Board acknowledges that, at the time of a service 
separation examination in July 1970, the veteran's hearing 
was reported as "WNL" (i.e., within normal limits).  However, 
a review of that examination report would appear to indicate 
that the veteran's hearing was never, in fact, tested at the 
time of his separation.  Other pertinent evidence is to the 
effect that the veteran may have, in fact, exhibited hearing 
loss as early as 1973, only three years following his 
discharge from service.  

The Board concedes that, following a VA audiometric 
examination in November 2004, the examiner was of the opinion 
that the veteran's hearing loss was "most likely related" to 
the noise to which he was exposed during his (postservice) 
occupational employment (as a sheet metal worker).  However, 
and as noted above, following a rather extensive private 
audiometric evaluation in August 2007, the examiner was of 
the opinion that there was a "very high probability" that the 
veteran's current high frequency sensorineural hearing loss 
was secondary to "noise induced trauma which he sustained 
while in the service."  Under the circumstances, the Board is 
of the opinion that an additional, more contemporaneous VA 
audiometric examination with accompanying nexus opinion would 
be appropriate prior to a final adjudication of the veteran's 
claim for service connection for bilateral hearing loss.

As regards the issue of service connection for hypertension, 
the veteran has argued that his current hypertension is 
proximately due to and/or the result of service-connected 
diabetes mellitus, or, in the alternative, proximately due 
to, the result of, or aggravated by service-connected post-
traumatic stress disorder.

In that regard, following a VA medical examination for 
compensation purposes in January 2004, it was noted that, 
while the veteran did, in fact, suffer from Type II diabetes 
mellitus, any relationship of the veteran's hypertension to 
that disability could not be established "without resort to 
speculation."  However, in correspondence of January 2006, 
the veteran's private psychologist indicated that, based on 
research findings, there was potentially a link between post-
traumatic stress disorder and a certain "vulnerability to 
hypertension."  This opinion was based on the hypothesis that 
post-traumatic stress disorder might prompt structural 
neurochemical changes in the central nervous system which 
might directly affect biological health.  Based on such 
evidence, it was the opinion of the veteran's psychologist 
that it was "feasible" that the veteran's post-traumatic 
stress disorder could be associated with his development of 
hypertension, resulting in an Axis I diagnosis of 
psychological factors affecting the veteran's medical 
condition.  Further noted was the veteran's post-traumatic 
stress disorder preceded the development of hypertension.

Based on the aforementioned, the Board is of the opinion that 
there exists some question as to whether the veteran's 
current hypertension is in some way related to service-
connected post-traumatic stress disorder.  Accordingly, 
further development of the evidence will be undertaken prior 
to a final adjudication of the veteran's claim for service 
connection.

Turning to the issues of increased evaluations for the 
veteran's service-connected peripheral neuropathy of the 
right and left lower extremities, the Board notes that the 
veteran last underwent a VA examination for compensation 
purposes in April 2006, approximately 1 1/2 years ago.  
Moreover, during the course of a hearing before the 
undersigned Veterans Law Judge in September 2007, the veteran 
on more than one occasion indicated that, since the time of 
that examination, his service-connected peripheral neuropathy 
had increased in severity.  Significantly, while during the 
course of a private medical examination in April 2007, the 
veteran's muscle tone and strength was described as normal, 
with no evidence of any intrinsic or extrinsic muscle 
weakness or atrophy, as of the time of a subsequent private 
medical examination only two months later, there was in 
evidence what was described as some slight atrophy of the 
left quadriceps and gastrocnemius muscles.  Under such 
circumstances, and given the ambiguity surrounding the 
current severity of the veteran's service-connected 
peripheral neuropathy of the lower extremities, the Board is 
of the opinion that an additional, more contemporaneous 
examination is necessary prior to a final adjudication of the 
veteran's claims for increased evaluations.  See Snuffer v. 
Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 
377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992); see also VAOPGCPREC 11-95 (April 7, 1995).

Finally, as regards the veteran's claim for secondary service 
connection for hypertension, a review of the record would 
appear to indicate that the veteran was never provided with 
VCAA-complying notice with respect to that issue.  More 
specifically, while in correspondence of November 2003, and 
once again in February 2005, the veteran was furnished 
information regarding the requirements for an award of 
service connection on a direct basis, he was never, in fact, 
provided the requisite information regarding secondary 
service connection, a matter clearly at issue in this case.  
Under the circumstances, such notice must be provided to the 
veteran prior to a final adjudication of his current claim 
for service connection for hypertension.  

Accordingly, in light of the aforementioned, the case is 
REMANDED to the RO for the following actions:  

1.  The AMC/RO should furnish the veteran 
and his accredited representative copies 
of all pertinent law and regulations 
governing the award of service connection 
on a secondary basis.  The AMC/RO should, 
additionally, review the veteran's file, 
and ensure that the veteran is sent a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) which 
advises the veteran of the evidence and 
information necessary to prevail on his 
claim for service connection for 
hypertension, on either a direct or 
secondary basis.

2.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to August 2007, the date of 
the most recent pertinent evidence of 
record, should then be obtained and 
incorporated in the claims folder.  The 
veteran should be requested to sign the 
necessary authorization for release of 
any private medical records to the VA.  
All attempts to procure such records 
should be documented in the file.  If the 
AMC/RO cannot obtain records identified 
by the veteran, a notation to that effect 
should be included in the claims file.  
In addition, the veteran and his 
representative should be informed of any 
such problem.

3.  The veteran should then be afforded 
additional VA audiometric, 
cardiovascular, and neurologic in order 
to more accurately determine the exact 
nature and etiology of his current 
hearing loss and hypertension, and the 
current severity of his service-connected 
peripheral neuropathy.  The AMC/RO is 
advised that the veteran must be given 
adequate notice of the date and place of 
any requested examinations, and a copy of 
all such notifications must be associated 
with the claims file.  

As regards the requested examinations, 
all pertinent symptomatology and findings 
should be reported in detail, and all 
appropriate studies should be performed.  

Following completion of the audiometric 
examination, the examiner should 
specifically comment as to whether the 
veteran's hearing loss is at least as 
likely as not the result of inservice 
acoustic trauma, as opposed to acoustic 
trauma sustained during his employment as 
a sheet metal worker in the period 
following his discharge from service.  

Following completion of the 
cardiovascular examination, the examiner 
should specifically comment as to whether 
the veteran's current hypertension is at 
least as likely as not proximately due 
to, the result of, or aggravated by 
service-connected post-traumatic stress 
disorder.  

Following completion of the neurologic 
examination, the VA examiner should offer 
his opinion as to whether the veteran's 
service-connected peripheral neuropathy 
of the right and left lower extremities 
is characterized by both sensory and 
motor symptomatology, as opposed to 
exclusively sensory manifestations.

All of the above information and 
opinions, when obtained, should be made a 
part of the veteran's claims folder.  

The claims folder and a separate copy of 
this REMAND must be made available to and 
reviewed by the examiners prior to the 
completion of the examinations.  
Moreover, a notation to the effect that 
this record review took place must be 
included in the examination reports.  

4.  The AMC/RO should then review the 
veteran's claims for service connection 
for bilateral hearing loss and 
hypertension, as well as his claim for 
increased evaluations for his service-
connected peripheral neuropathy.  Should 
the benefits sought on appeal remain 
denied, the veteran and his 
representative should be provided with a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant action taken on the claims 
for benefits, to include a summary of the 
evidence and applicable laws and 
regulations considered pertinent to the 
issues on appeal.  An appropriate period 
of time should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome in this case.  The veteran need take no action unless 
otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C. §§ 5109B, 7112 (West Supp. 2007).




	                     
______________________________________________
	C. CRAWFORD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


